Citation Nr: 0404287	
Decision Date: 02/13/04    Archive Date: 02/23/04

DOCKET NO.  03-11 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to an effective date earlier than July 20 
1999, for the award of service connection for a seizure 
disorder.  

2.  Entitlement to basic eligibility for Dependents' 
Educational Assistance benefits pursuant to Chapter 35, Title 
38 of the United States Code.


REPRESENTATION

Veteran represented by:	Clayte Binion, Esq.


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from March 1969 to May 
1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which granted service connection for a seizure disorder, 
effective July 20, 1999.  

The Board notes that in an October 2002 rating decision, the 
RO awarded a 100 percent rating for the veteran's seizure 
disorder, effective July 20, 1999, but denied Chapter 35 
Dependents' Educational Assistance on the basis that the 
veteran's total disability was not permanent in nature.  In a 
September 2003 letter, the veteran's attorney noted 
disagreement with this determination.  A statement of the 
case, however, has not yet been issued.  According to the 
U.S. Court of Appeals for Veterans Claims (Court), a remand 
for this action is necessary.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).  Accordingly, this matter is addressed below 
in the Remand portion of this decision.  


FINDINGS OF FACT

1.  On July 25, 1977, the RO received the veteran's original 
claim for VA compensation benefits, including service 
connection for a disability which he characterized as 
"nerves."  

2.  In a final February 1978 rating decision, the RO denied 
the veteran's claim, finding that the claimed disorder was 
not shown in service or within the first post-service year.

3.  Thereafter, the veteran attempted to reopen his claim, 
submitting medical evidence showing that his symptoms were 
due to a seizure disorder which developed as a result of an 
in-service head injury.  

4.  In a final October 1985 decision, the Board denied 
service connection for residuals of a head injury, including 
a seizure disorder, on the basis that the service medical 
records were negative for notations of a head injury.

5.  In July 1999, the veteran submitted a request to reopen 
his claim of service connection for a head injury.

6.  In March 2001, the RO received service department records 
showing that the veteran had been hospitalized in 1971 for 
treatment of a head injury with loss of consciousness.  

7.  In a March 2002 rating decision, the RO granted service 
connection for a seizure disorder on the basis of the service 
department records showing treatment for a head injury.  


CONCLUSION OF LAW

The criteria for an effective date of July 25, 1977, for the 
award of service connection for a seizure disorder have been 
met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 
3.156(c), 3.400 (q)(2) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  The record shows that in a 
March 2001 letter, the RO advised the veteran of the 
information and evidence needed to substantiate and complete 
his claim, and of what part of that evidence was to be 
provided by him and what part VA would attempt to obtain for 
him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2003); see also Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

The RO has also fulfilled VA's duty to assist the veteran in 
obtaining evidence needed to substantiate his claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  A 
review of the record indicates that it is complete regarding 
the issue presently on appeal, and the veteran has not 
contended otherwise.  In any event, given the facts of this 
case, and in light of the favorable decision below, the Board 
finds that no further notification or assistance action is 
required.  

I.  Factual Background

A review of the record shows that on July 25, 1977, the 
veteran submitted an application for VA compensation 
benefits, claiming service connection for a disability which 
he characterized as "nerves."

In connection with his claim, the RO reviewed service medical 
records showing that in April 1969, the veteran complained of 
dizziness and uncontrollable shaking in hands.  The 
assessment was anxiety attacks.  At his May 1972 service 
separation medical examination, no psychiatric or 
neurological abnormalities were detected.  

In pertinent part, private clinical records dated from April 
1972 to September 1976 show that in September 1972, he 
complained of dizziness and memory lapses.  No diagnosis was 
noted.  The remaining private medical records are negative 
for pertinent complaints or findings, including notations of 
a seizure disorder or a psychiatric disorder.  

VA clinical records obtained by the RO show that the veteran 
was hospitalized in June 1977 because of feelings of 
depression and shame after striking his spouse.  On 
admission, he reported that he had been aware of increasing 
episodic irritability for several years.  On admission, the 
veteran was medicated with Etrafon.  An electroencephalogram 
(EEG) performed shortly thereafter was mildly abnormal.  The 
veteran's medication was discontinued and the EEG was 
repeated.  The results again showed a slight degree of 
irregular slowing, but it was significantly less than on the 
previous study.  As a result, it was concluded that the 
abnormality was due to the veteran's medication.  After 
receiving additional diagnostic testing, supportive 
counseling, and medication therapy, the veteran was 
discharged to return to regular employment.  The diagnosis 
was schizophrenia, latent type.  

The veteran was afforded a VA psychiatric examination in 
October 1977, at which the diagnosis was schizophrenic 
reaction, latent type.  

The veteran was again hospitalized in December 1977 for 
evaluation of a possible seizure disorder.  He reported a 
six-year history of "rage attacks,"  which began in 1970, 
while he was stationed in Vietnam.  He indicated that these 
attacks occurred while he was under stress and began with a 
dull headache, followed by questionable blurring of his 
vision and trembling of the hands.  The veteran reported a 
history of head trauma with loss of consciousness in several 
scuffles in 1970 and 1971.  The veteran was evaluated during 
the course of admission, including with further EEGs and a 
brain scan.  A physician from the epilepsy unit concluded 
that although the veteran's EEG scans were abnormal, his 
episodes did not suggest a form of epilepsy.  The diagnoses 
on discharge were history of schizophrenia and 
electroencephalogram abnormality of uncertain significance.  

In a February 1978 rating decision, the RO denied service 
connection for schizophrenic reaction, noting that such 
disorder had not been shown in service or for many years 
thereafter.  The veteran did not perfect an appeal with the 
RO's decision.  

In May 1980, the veteran submitted a claim of service 
connection for a seizure disorder.  He indicated that he had 
previously filed a claim of service connection for a 
psychiatric disorder, but now felt that his symptoms were due 
to a seizure disorder.  In support of his claim, the veteran 
submitted a June 1980 statement from an individual who 
indicated that he had observed rage episodes in the veteran 
beginning in January 1973.  

At a July 1980 VA medical examination, the veteran reported a 
history of rage attacks beginning in 1970.  The examiner 
noted that the veteran had had previous neurological work-ups 
and reviewed the results of those evaluations.  After 
examining the veteran, the diagnoses were schizophrenia by 
history and history of rage attacks, most probably related to 
psychiatric problems.  The examiner indicated that he greatly 
doubted whether the veteran had a seizure disorder.

In an August 1980 rating decision, the RO denied service 
connection for a seizure disorder, noting that the service 
medical records were negative for notations of a seizure 
disorder and that the most recent VA medical examination had 
failed to confirm the existence of a current seizure 
disorder.  The veteran did not appeal the RO's determination.  

In February 1984, the veteran submitted a claim of service 
connection for residuals of a head injury.  In support of his 
claim, he submitted an October 1983 letter from Edward 
Furbur, M.D., a physician who had been treating him.  Dr. 
Furbur indicated that it was his opinion that the veteran had 
temporal lobe epilepsy in addition to schizophrenia.  In an 
April 1983 letter, Dr. Furbur indicated that it was his 
belief that the veteran's epileptic condition ensued as a 
result of head injuries he received in Vietnam.  He further 
indicated that this most likely provided the stress which 
triggered the schizophrenic condition.  

In support of his claim, the veteran submitted a copy of a 
letter he wrote to his parents while he was stationed in 
Vietnam.  In the letter, the veteran indicated that he was 
writing from the hospital, where he was being treated for a 
wound to the head.  Also submitted was a letter from an 
individual who served with the veteran in Vietnam.  This 
individual indicated that he had witnessed an episode in 
Vietnam in which the veteran sustained a head injury after 
hitting his head on a truck.

Also submitted was a copy of a December 1972 VA clinical 
record showing that the veteran sought treatment for a two 
year history of "episodes of forgetting" with blurred 
vision.  The veteran denied a history of epilepsy, but 
reported a history of a period of hospitalization for a head 
injury with loss of consciousness.  The assessment was rule 
out petit mal epilepsy.  A diagnostic work-up later that 
month, including an EEG and brain scan, was negative.  The 
assessment was resolution of symptoms, no evidence for a 
diagnosis of epilepsy.  

In June, July, and December 1984 rating decisions, the RO 
denied service connection for residuals of a head injury, 
noting that the service medical records were negative for 
notations of a head injury or any subsequent treatment.  The 
veteran appealed the RO's decision.

In an October 1985 decision, the Board denied service 
connection for residuals of a head injury, noting that the 
service medical records were negative for complaints, 
findings, treatment or diagnoses pertaining to a head injury.  
It was also noted that a seizure disorder was not shown in 
service or manifest to a compensable degree within the first 
post-service year.

In July 1999, the veteran again submitted a claim of service 
connection for a seizure disorder.  He noted that his claim 
had been previously denied on the basis that his service 
medical records did not show that he had sustained a head 
injury.  He indicated, however, that he had recently learned 
that the service department had found additional medical 
records pertaining to his claim and asked that the RO request 
these records.  

In March 2001, in response to the RO's request, the service 
department indicated that additional service medical records 
had been located and forwarded them to the RO.  In pertinent 
part, these additional service medical records show that in 
March 1971, the veteran was hospitalized for treatment of a 
head wound requiring sutures.  It was also noted that on 
admission, the veteran had been unresponsive.  The following 
day, he apparently remained unconscious and was described as 
hard to arouse and not oriented as to place.  A mild 
concussion was noted.  These service medical records note 
that the veteran had sustained the head injury after he fell 
and struck his head on the bumper of a truck.  

The veteran underwent VA medical examination in June 2001, at 
which the diagnoses included schizoaffective disorder and 
history of temporal lobe epilepsy, uncontrolled.  

In a March 2002 rating decision, the RO granted service 
connection for a seizure disorder, noting that the service 
medical records showed that the veteran sustained a head 
injury in March 1971 with loss of consciousness.  It was also 
noted that Dr. Furbur, the veteran's private physician, had 
indicated that it was his opinion that the veteran's seizure 
disorder was a result of his in-service head injury.  The RO 
concluded that the "total objective evidence in this case ... 
support[s] the veteran's contention that his present day 
seizure disorder is the result of head trauma incurred during 
active military service."  The RO assigned an effective date 
of July 20, 1999, for the award of service connection, noting 
that the veteran's most recently claim to reopen had been 
received on that date.  

II.  Law and Regulations

Unless specifically provided otherwise, the effective date of 
an award of compensation based on an original claim, a claim 
reopened after a final adjudication, or a claim for increase, 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor.  38 U.S.C. § 5110(a) (West 2002); 38 C.F.R. § 3.400 
(2003).

When there is a final denial of a claim, and new and material 
evidence is subsequently received, the effective date of the 
award of compensation is date of receipt of the new claim or 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(1)(ii) (2003).  

Where new and material evidence consists of service 
department records which had been lost or mislaid at the time 
of disposition of the original claim, VA policy indicates 
that benefits will be awarded based upon the date of receipt 
of the original claim.  See 38 C.F.R. § 3.400(q)(2).  In that 
regard, the Court has noted that when a claim is reopened on 
the basis of new and material evidence from the service 
department, "VA has consistently treated it as a true 
'reopening' of the original claim" and awarded benefits 
retroactive to the date of the original claim.  Spencer v. 
Brown, 4 Vet. App. 283, 293 (1993); see also VA G.C. Digested 
Opinion, July 17, 1984 (noting that section 3.400(q)(2) 
reflects "a longstanding VA policy treating supplemental 
service department reports correcting prior erroneous reports 
as providing a basis for an award of benefits based on the 
veteran's original claim.").

III.  Analysis

In this case, as set forth above, the additional service 
medical records obtained by the RO show that the veteran was 
hospitalized for treatment of a head injury, including 
significant loss of consciousness.  These service medical 
records, when considered in conjunction with all of the 
evidence of record, including December 1972 VA clinical 
records showing a diagnosis of rule out petit mal epilepsy, a 
December 1977 VA hospitalization report showing a diagnosis 
of electroencephalogram abnormality of uncertain 
significance, and the April 1984 private medical opinion to 
the effect that the veteran had an epileptic disorder as a 
result of an in-service head injury, support the assignment 
of service connection effective as of the date of the 
original claim, July 25, 1977.  38 C.F.R. §§ 3.156(c); 
3.400(q)(2) (2003).  Because the veteran did not file his 
original claim for benefits within one year of his separation 
from service, July 25, 1977, is the earliest effective date 
which may be assigned for an award of service connection for 
a seizure disorder.  


ORDER

An effective date of July 25, 1977, for the award of service 
connection for a seizure disorder is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.


REMAND

As set forth above, in an October 2002 rating decision, the 
RO awarded a 100 percent rating for the veteran's service-
connected seizure disorder, effective July 20, 1999, but 
denied Dependents' Educational Assistance benefits on the 
basis that the veteran's total disability was not permanent 
in nature.  In a September 2003 letter, the veteran's 
attorney noted disagreement with this determination.  A 
statement of the case, however, has not yet been issued.  
According to the Court, a remand for this action is 
necessary.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

To ensure full compliance with due process requirements, the 
case is remanded for the following:

The RO should issue a statement of the 
case to the veteran and his attorney 
addressing the issue of entitlement to 
basic eligibility for Dependents' 
Educational Assistance benefits pursuant 
to Chapter 35, Title 38 of the United 
States Code.  The statement of the case 
should include all relevant law and 
regulations pertaining to the claim.  The 
veteran must be advised of the time limit 
in which he may file a substantive 
appeal.  38 C.F.R. § 20.302(b) (2003).  

The case should then be returned to the Board for further 
appellate consideration, only if an appeal is properly 
perfected.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  




In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



______________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



